Citation Nr: 0326712	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-19 703A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than July 28, 1992, 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart Medal, the Combat Infantryman 
Badge, and a bronze star.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (Oakland RO).  In December 1998, the 
veteran's claims folder was transferred to the San Diego, 
California VA Regional Office (San Diego RO).  

This case was previously before the Board in September 2001, 
when it was remanded under the Veterans' Claims Assistance 
Act of 2000 (VCAA) for further development.  The requested 
development has been accomplished, and the case is now again 
before the Board.

In November 2001, the veteran requested to testify before the 
Board and indicated that he would appear before a Veteran's 
Law Judge appearing at the local RO.  He was scheduled to 
appear for his hearing in July 2003, and notice was sent to 
him by letter in May 2003.  A report of contact dated in May 
2003 notes that the veteran was aware of the scheduled travel 
board hearing and that he would attend, even though he was 
presently out of state visiting his daughter.  A review of 
the record shows that the letter was sent to the address he 
provided.  There is no indication that the letter was 
returned as undeliverable.  The veteran failed to report for 
his hearing.


FINDINGS OF FACT

1.  A March 1987 rating decision denied the veteran's claim 
for an evaluation in excess of 30 percent for his service-
connected PTSD; the veteran did not appeal this decision.

2.  The veteran filed a claim for re-evaluation of his 
service connected PTSD in August 1992.

3.  In September 1995, the Oakland RO granted an increase to 
100 percent for the veteran's service connected PTSD, 
effective from July 28, 1992.


CONCLUSION OF LAW

1.  The March 1987 denial of an evaluation in excess of 30 
percent for the service-connected PTSD is final.  38 U.S.C.A. 
§ 7105 (1999); 38 C.F.R. § 20.1103 (2002).

2.  The criteria for an effective date prior to July 28, 
1992, for the assignment of a 100 percent evaluation have not 
met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§ 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In this 
case, there is no issue as to providing an appropriate 
application form or completeness of the application in this 
case.  In the circumstances of this case, the veteran has 
been advised of the applicable laws and regulations and the 
evidence needed to substantiate his claims in the September 
1998 statement of the case, and in subsequent supplemental 
statements of the case.  He was subsequently advised of the 
revisions in regulations effected in accordance with VCAA in 
a September 2001 Remand and January 2002 letter from the RO.  
In particular, the January 2002 letter advised the veteran 
that the VA had requested copies of the veteran's Social 
Security Administration (SSA) records.  In addition, the RO 
requested that the veteran advise the RO of private medical 
treatment records for treatment he indicated he underwent in 
1992.  The letter further notified the veteran that VA had 
would obtain all relevant evidence in the custody of a 
federal department or agency, and provided notice of 
regulations changed as a result of VCAA.  The veteran did not 
respond to the RO's requests for information.  In October and 
January 2002, the RO attempted to obtain the veteran's SSA 
records.  SSA responded that the veteran's records could not 
be found.  The RO notified the veteran of its inability to 
obtain these records in a January 2003 supplemental statement 
of the case, and again reminded the veteran to respond to the 
RO's request for information.  The veteran did not respond.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of all identified VA and 
private treatment records and VA examinations, or has 
received and considered those private medical records 
submitted by the veteran.  As noted before, this case was 
previously remanded for further development, including 
requesting the veteran identify the hospital at which he was 
treated in 1992, and obtaining the veteran's SSA records.  
Also as noted above, the RO, by a January 2002 letter, 
requested this information from the veteran.  In January and 
October 2002, the RO requested the veteran's records from 
SSA.  SSA responded that the records could not be found.  The 
veteran did not respond to the January 2002 request for 
information, nor did he respond to the January 2003 
supplemental statement of the case which advised him that his 
SSA records could not be located and reminded him that he had 
not yet responded to the RO's previous request for 
information.  Moreover, as noted above, in the introduction, 
the veteran failed to report for his July 2003 hearing before 
a Veterans Law Judge appearing in San Diego, California.  
There is no record of any further contact from the veteran, 
indicating in any way an attempt to respond to the RO's 
requests for information.  The veteran's lack of response 
notwithstanding, the Board finds that the RO has complied 
with the January 2001 Remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the Court or Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders).  The veteran has not noted that any 
other evidence or information has yet to be obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2002).

The records reveal that the veteran filed a claim for an 
evaluation in excess of 30 percent for his service-connected 
PTSD in January 1987.  In a March 1987 rating decision, that 
claim was denied.  He was notified of this decision and his 
appellate rights in a March 1987 letter.  He did not appeal.  
That decision became final.  In April 1988, the veteran was 
scheduled for a VA examination to determine if his disability 
had improved.  He failed to report.  In December 1988, the 
veteran responded that he was willing to report for 
examination.  In January 1989, he underwent examination and, 
in March 1989 a rating decision the 30 percent disability 
evaluation was continued.

In August 1992, the veteran filed a claim for an increased 
evaluation for his service-connected PTSD.  He stated in his 
claim that he was in the PTSD program at VA Medical Center 
(VAMC) Palo Alto, California, and that the program was a long 
term, three to five month program.  In January 1993, the 
veteran's representative filed a claim for benefits under 
38 C.F.R. § 4.29 for a period of hospitalization for the 
service-connected disability for greater than 21 days.  In a 
September 1995 rating decision, the Oakland RO granted a 100 
percent evaluation, under 38 C.F.R. § 4.29, effective from 
July 28, 1992, and a 100 percent schedular evaluation, 
effective from January 1, 1993.  The Oakland RO based the 
effective date on VA treatment records which reflect that the 
veteran was admitted for hospitalization on July 28, 1992 for 
treatment of his PTSD.  He was discharged in December 1992.  
Thus, the effective date of entitlement to the 100 percent 
evaluation was determined to be the date the veteran was 
admitted for treatment.

The veteran contends that the effective date of his 100 
percent evaluation should be in 1982, at the time of his 
initial claim for service connection to PTSD.  Citing private 
medical evidence that found him to be completely disabled at 
that time, the veteran argues that there is, in essence, that 
he was just as severely disabled then, as he is now.

As noted above, the Oakland RO denied a rating in excess of 
30 percent in a March 1987 decision, of which the veteran was 
given notice.  The veteran did not appeal, hence that 
decision became final.  Final decisions, including decisions 
of degree of disability, will be accepted as correct in the 
absence of clear and unmistakable error.  See 38 C.F.R. 
§§ 3.104, 3.105 (2002).

In his substantive appeal, which was received in December 
1986, and in a hearing before the hearing officer sitting at 
the San Diego RO in February 1999, the veteran alleged clear 
and unmistakable error in the November 1984 rating decision 
that originally granted service connection for PTSD, 
assigning it a 30 percent evaluation effective in February 
1982.  In May 1999, the hearing officer considered this 
argument and issued a decision holding that there was no 
clear and unmistakable error in the November 1984 decision.  
In addition, the hearing officer further held that there was 
no clear and unmistakable error in subsequent rating 
decisions which confirmed the 30 percent evaluation.  These 
decisions were dated in May 1986, March 1987, and March 1989.  
The veteran was given notice of this decision by letter dated 
in June 1999.  He did not appeal.  This decision is therefore 
final as well.  See 38 U.S.C.A. § 7105 (1999); 38 C.F.R. 
§ 20.1103 (2002).  Hence, the issue of clear and unmistakable 
error in the November 1984, May 1986, March 1987 and, 
subsequent, March 1989 rating decision is not before the 
Board, and the Board will not consider it.

Thus, the issue is whether or not the medical evidence 
reflects that the veteran is entitled to an earlier effective 
date for the 100 percent evaluation assigned his service-
connected PTSD prior to July 28, 1992 but only after March 
29, 1987.

As noted above, the regulations dictate that the effective 
date of an increase in disability compensation is the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if the claim was 
received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2) (2002).  Receipt of VA or private treatment 
records can be accepted as an informal claim for an increase.  
See 38 C.F.R. § 3.157 (2002).  Between March 23, 1987 and 
receipt of the veteran's claim in August 1992, there is only 
the January 1989 VA examination report, which was the basis 
for the March 1989 rating decision confirming and continuing 
the 30 percent evaluation.  He reported no treatment for his 
PTSD at this examination and, in fact, there are no VA 
treatment records present dated from March 1987 to July 1992.  
Furthermore, available records from SSA reflect that 
disability benefits were awarded predicated on an anxiety 
disorder, but beginning in October 1994-well after the time 
period in question. 

Absent VA, other agency, or private medical records giving 
rise to an informal claim, the relevant period of 
consideration for an earlier effective date is one year prior 
to the date of claim.  Hence, in this case, an earlier 
effective date may be granted if an ascertainable increase in 
the service-connected disability is reflected in the medical 
evidence on or after August 6, 1991.  Yet, the medical 
evidence of record does not support a finding of impairment 
greater than 30 percent attributable to his service connected 
PTSD during the relevant time period.

There are no VA treatment records for this period of time; 
however, private medical records dated from February 1991 to 
March 1994 are present in the claims file.  These records 
document group and individual counseling for PTSD and marital 
discord.  The veteran sought treatment monthly to several 
times a month and complained of difficulties with his 
relationships as well as symptoms of hopelessness, fear, and 
self pity, pain, anger, sleeplessness, and sadness.  Feelings 
of depression were related to his impending divorce.  There 
were also sessions in which he felt good about his 
relationship, and in which he discussed plans for moving.  
These records show the veteran was working, and looking for 
work.  His salary was, at times, supporting three people and 
he had stress related to that and to finding a job after he 
moved; but, there are no complaints or findings of 
unemployability.  The records further show that the veteran 
maintained social relationships, while troubled and, in the 
case of his marriage, faltering.  Yet, the records reflect 
positive relationships as well.

In summary, these records simply do not document the 
symptomatology required to warrant a higher, 50 percent, 
evaluation under either the old or the new criteria.  
Specifically, the medical evidence of record does not 
demonstrate in the year prior to his filing for increase in 
August 1992, that the veteran exhibited symptoms productive 
of considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
where by reason of his PTSD the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, under the old criteria; or 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impairment judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationship, under the 
new criteria.

After consideration of all the evidence, the Board finds that 
the medical evidence simply does not establish that the 
veteran exhibited symptoms of PTSD productive of greater than 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people or of 
greater than definite industrial impairment (under the old 
criteria) or productive of occupational and social impairment 
with more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (under the new criteria) prior to July 28, 1992.

Hence, the Board finds that the preponderance of the evidence 
is against an effective date for the assignment of a 100 
percent evaluation for PTSD prior to July 28, 1992.  

ORDER

Entitlement to an effective date earlier than July 28, 1992, 
for the award of a 100 percent disability rating for PTSD is 
denied.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

